The first question raised upon the argument here, relates to the sufficiency of the indictment.
The indictment charges the commission of the murder in the following words: "And that the said Felix Sanchez, with a certain sword which he the said Felix Sanchez, in his right hand then and there had and held, the said Harmon Curnon, in and upon the body of him the said Harmon Curnon, then and there willfully and feloniously, and of his malice aforethought, did stab, cut and wound, giving unto the said Harmon Curnon then and there with the sword aforesaid, in and upon the body of him the said Harmon Curnon, one mortal wound, of the breadth of one inch, and of the depth of three inches, of which said mortal wound he the said Harmon Curnon, at the ward, city and county aforesaid, then and there instantly died." *Page 149 
The indictment does not otherwise show upon what part of the body of Curnon the mortal wound was given; and the counsel for the plaintiff in error now contends that the omission is fatal.
The indictment, in my opinion, is sufficiently certain in this respect. By the word body, in this connection, is to be understood the trunk of the man, in distinction from his head and limbs. This is the doctrine of the books on the subject. (Long'sCase, Coke's R., pt. 5, 120.)
It is usual to state the particular part of the body upon which the violence producing the death was inflicted; and in some of the old authorities it is said that the charge or statement of the crime in the indictment should be so precise in this respect, that from such statement you could lay your finger on the particular spot. But this strictness has given way to a more sensible and practical rule. The object of an indictment is to give to the party accused reasonable notice of the crime with which he is charged, in order that he may prepare his defence and be protected against a second trial for the same offence. Neither of these objects are attained or approached by requiring specifications which need not be proved; and it is well settled that an allegation that the wound was inflicted on one part of the body is sustained by evidence showing that it was on another and different part. For example, a charge that the wound was made on the right side of the body is sustained by evidence that it was on the left side. (Russ. on Cr., vol. 1, pp. 558-562, 5 Am. from 3 Lond. ed., and authorities there cited), and the same rule applies in respect to the length and depth of the wound.
But assuming the common law rule to require the indictment to state the particular part of the body where the mortal wound was inflicted, the consideration that the public prosecutor is not obliged to prove that it was in the part of the body as charged, and that such allegation is sustained by evidence that it was inflicted elsewhere on the body, proves that it is a matter of form, so far as relates to the place upon the body where the wound was inflicted; and the Revised Statutes *Page 150 
provide that "no indictment shall be deemed invalid, nor shall the trial, judgment or other proceedings thereon be affected:"
1st. "By reason," c. * * * 4th. "By reason of any other defect or imperfection in matters of form which shall not tend to the prejudice of the defendant." (1 R.S., 728, § 52.)
Now it is impossible to conceive how the defect or omission complained of could tend to prejudice the plaintiff in error. (The People v. Powers, 2 Seld., 50.) The substance of the crime is stated; and if it had been alleged that the wound had been inflicted upon the forepart of the body, as was done and held sufficient in Long's case — "super anteriorem partemcorporis" (5 R., 120) — it is not perceived how any substantial right of the plaintiff in error would have been thereby secured or protected.
A number of exceptions were taken at the trial by the prisoner's counsel to rulings and decisions of the court, which are now urged as grounds for reversing the judgment and conviction. These will be considered in their order.
John S. Tuttle was called as a juror, and was challenged for principal cause on the part of the prisoner. I infer from the bill of exceptions that the ground of the challenge was, that he had formed or expressed an opinion touching the guilt or innocence of the prisoner. This challenge, as the bill of exceptions states, was denied by the counsel for the People. Tuttle testified that he had not formed or expressed any such opinion, and the principal challenge was overruled by the court. The prisoner's counsel then challenged the said Tuttle for favor; whereupon the counsel on both sides agreed that the court should act as trior, and Tuttle further testified that he had read part of the statement in the papers at the time of the homicide, and had formed a preconceived idea in regard to the prisoner's guilt or innocence; that he had no bias one way or the other; that his preconceived idea or impression would in no way influence his verdict, but he would be governed entirely by the evidence produced on the stand. The court thereupon found the last mentioned challenge untrue, and overruled the same; to which decision the prisoner's counsel excepted, and Tuttle *Page 151 
was sworn as a juror to try the cause. The counsel for the plaintiff in error now contends that the court erred in overruling this challenge to the favor.
We must regard the question in the same light as if the challenge had been decided by triors duly appointed by the court in the ordinary way. The prisoner's counsel and the district attorney had, by mutual agreement, substituted the court as triors; and the same rules should apply in conducting the trial of the challenge and in reviewing the same, as govern in cases where such challenge is determined by triors appointed by the court. In such case it is clearly settled by authority, that the decision of the triors is final upon the question of fact whether the juror stands indifferent; which is, in all cases, the question to be decided by the triers. (The People v. Bodine,
1 Denio, 308, 309, and authorities there cited.) They are to hear such evidence as may be laid before them, and a bill of exceptions will not lie to correct any error in their finding. Any decision by the court in admitting or rejecting evidence offered upon the question of bias in the mind of the juror, might be brought up for review by bill of exceptions; but that is not this case, as there was no exception to any such decision, the evidence having been received without objection, and the exception standing solely upon the decision of the fact upon the evidence. That decision was final and cannot be reviewed.
Sarah Jane Sanchez, the wife of the prisoner, was introduced and examined as a witness, by the prisoner, with the consent of the district attorney. His object in producing her as a witness seems to have been, to prove that he was under the influence of jealousy of his wife at the time he committed the homicide, and had accused her of improper intercourse with a man named Annisetto Lajeunechette, and of being a prostitute, c. She testified in relation to a difficulty and dispute — which took place on the evening, and just before the homicide was committed — between her and the prisoner, respecting the merits of a song which she had sung that evening; the prisoner alleging it was not a decent song, and the witness contending that *Page 152 
it was; when she proposed to call her mother and ask her; upon which the prisoner said, If you do, I'll cut your throat; that he did not accuse her of having improper intercourse with the said Lajeunechette. The prisoner's counsel then asked the witness whether she did not state before the coroner, when examined at the inquest, as follows: "My husband accused me of having improper intercourse with a man named Annisetto Lajeunechette, and threatened that, unless I told the truth, he would stab me; he accused me of being a prostitute; I was sitting up in bed, crying at the time; my mother knocked at the door on account of his remarks; I heard her burst in the door?" The counsel for the people objected to this question and the court sustained the objection, to which decision the prisoner's counsel excepted.
The question, in my opinion, was objectionable. The evidence sought to be elicited by it could have no legal bearing upon the issue, which was, whether the prisoner was guilty of the murder of Harmon Curnon; and it is not perceived how, if the question had been answered in the affirmative, any light would have been thereby shed upon the issue. Besides, it was a direct attempt by the prisoner to discredit his own witness, which the law will not permit.
The said Annisetto Lajeunechette was produced as a witness by and on behalf of the prisoner, and testified in relation to his acquaintance and friendly intercourse with the deceased and his family, and with the prisoner and his wife. He testified that he never saw the wife of the prisoner alone; that he did not know of any person visiting her before her marriage; that he had never slept with her; that he had never had connection with her, and never thought of it; and that he never knew of any one coming to the house where she was, at night.
The prisoner's counsel then asked the witness the following question: "Did you at any time after the marriage of Sanchez give him any information of his wife's infidelity to him; and if so, when?" The counsel for the People objected to the question and the objection was sustained, to which the prisoner's counsel excepted. A similar question was put by the prisoner's *Page 153 
counsel to another witness called by him, by the name of Tibulcio Aguillar, which was overruled by the court on being objected to by the counsel for the People, and the prisoner's counsel excepted. The questions put to these two witnesses were clearly improper. Assuming the theory of the defence to have been, as the prisoner's counsel alleges, that the homicide was committed by the prisoner in an insane frenzy, superinduced by jealousy awakened in his mind in relation to his wife's conjugal infidelity — which would reduce the offence from murder to manslaughter — and that such theory was a sound one, the inquiry should have been confined to the time and occasion of the homicide, or within a period so shortly before, that the court could see that the passions had not, or might not have, had time to subside. The questions to each of these witnesses related to an indefinite period of time between the prisoner's marriage and the homicide; and therefore, if for no other reason, were clearly inadmissible. (1 Russ. on Cr., 525; The King v. Oneby, 2 Raym., 1485; The Queen v. Fisher, 8 Carr.  Payne, 182; TheQueen v. Kelly, 2 Carr.  Kirw., 814.)
It appeared by the testimony of the witness Aguillar, that he saw Lajeunechette shortly after the homicide at the store of the witness, in Pearl street, and had a conversation with him about this case. The prisoner's counsel then put the following question to him: "Did he on that occasion state to you that he had slept with Mrs. Sanchez on the night of the 5th of January?" This question was overruled by the court on objection by the counsel for the People, to which the prisoner's counsel excepted. The only imaginable reason for asking this question, was to impeach the credit of Lajeunechette, whom the prisoner had called and examined, and who had undoubtedly given evidence different from what he expected, and contrary to what he was seeking to prove, to wit: the licentious conduct of his wife. This was not a sufficient reason, and the objection was rightfully sustained.
Doctor Ranney, another witness introduced by the prisoner, testified that he was resident physician of the lunatic asylum at Blackwell's Island; that he had heard part of the testimony *Page 154 
of Mrs. Sanchez and her mother, and of one or two other witnesses; that he examined Sanchez on the 6th and 9th of the month of the trial, perhaps about three hours; that as a general principle, where a homicide has been committed and it can be determined that there is no motive, he should consider it evidence of homicidal mania, but that it was extremely difficult to determine the absence of all motive. The prisoner's counsel then put the following question to the doctor: "Judging from your knowledge of Sanchez's temperament, and from the facts and circumstances of this case, as you have heard them described in the testimony, do you believe that at the time of the homicide, he was mentally capable of forming a premeditated design to take away life?" The witness answered as follows: "It is a difficult point to decide; if the inception of the idea was immediately followed out, there could, of course, be no premeditation." Question by the prisoner's counsel: "Have you doubts as to that subject in this case?" To this question the counsel for the People objected, and the court sustained the objection, to which the prisoner's counsel excepted.
I entertain no doubt of the correctness of this decision. The question put to the witness upon which the exception arose was improper, for the following reasons: 1st. It called for an answer to be founded upon a limited and partial view of the case. The witness had heard only a part of the evidence upon the point upon which he was called upon to testify. If the previous question was obnoxious to the same objection, the fact that the counsel for the People did not take advantage of it then, forms no reason for holding him concluded, when the error was about being repeated; especially when the witness, instead of answering the question put to him, had undertaken to decide the law, and that erroneously. (The People v. Clark, 3 Seld., 385-394.)
2d. It sought to prove, not an opinion, but the absence of one, to prove a doubt. The rule of evidence is sufficiently liberal to persons charged with crime, in permitting witnesses skilled in the diseases of the mind to testify to their opinions, *Page 155 
formed upon an adequate knowledge of the case, as to whether the mental condition of the accused was such at the time of the commission of the alleged offence, as to enable him to judge between right and wrong, or to premeditate its commission. (McNaughton's Case, 10 Clark  Fin., 210, cited in 2 Gr. Ev., note to § 373.) It is the first time I have ever heard of a case, where a party seeking to establish the defence of insanity, or to prove the existence of the fact, offered evidence by an expert witness, to show that he, the witness, entertained doubts upon the question.
I have thus gone through with and considered all the exceptions taken at the trial which the counsel for the plaintiff in error has deemed it proper to present for the consideration of this court, and have not been able to discover that any error has been committed by the Court of General Sessions.
Under the statute of 1855, chapter 337, section 3, as amended by chapter 330, Session Laws of 1855, we are bound to review the case upon the facts, and are authorized to order a new trial, if satisfied that the verdict is against the weight of evidence or against law, or that justice requires a new trial. I have, therefore, carefully examined and considered all the evidence, and am satisfied that the verdict should not be disturbed, either upon the facts of the case, or upon the law as it existed at the time the judgment was rendered.
But the judgment must, nevertheless, be reversed, in consequence of the legislation of last winter on the subject of capital punishment. (Laws of 1860, ch. 410; Hartung v. ThePeople, ante, p. 95.)
The judgment of the Supreme Court and that of the Court of General Sessions must be reversed, and a new trial ordered.